Citation Nr: 0929472	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  08-19 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of private treatment by 
Fostoria Community Hospital on July 27, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a decision by the Department of Veterans Affairs 
(VA), regional office (RO) in Cleveland, Ohio.  In July 2009, 
the claimant testified at a video hearing before the 
undersigned.  A transcript of that hearing has been 
associated with the claim's file.


FINDINGS OF FACT

1.  The Veteran was provided emergency treatment at Fostoria 
Community Hospital on July 27, 2007.

2.  The preponderance of the competent and credible evidence 
of record does not show that VA payment or reimbursement of 
the costs of the private medical care provided by Fostoria 
Community Hospital on July 27, 2007, was authorized prior to 
the Veteran's undergoing that treatment nor does it show that 
the claimant or anyone acting on this behalf sought post-
treatment authorization from VA within 72 hours of that 
treatment and authorization was given.  

3.  The preponderance of the competent and credible evidence 
of record does not show that the private medical care 
provided the Veteran by Fostoria Community Hospital on 
July 27, 2007, was rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health.

4.  The preponderance of the competent and credible evidence 
of record does not show that the private medical care 
provided the Veteran by Fostoria Community Hospital on 
July 27, 2007, was for treatment of a condition of such a 
nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.  


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical 
services provided by Fostoria Community Hospital on July 27, 
2007, have not been met.  38 C.F.R. §§ 1725, 1728 (West 
2002); 38 U.S.C.A. §§ 1703, 1710, 1725, 1728, 5100, 5101, 
5102, 5103, 55103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 17.120 (2007); 38 C.F.R. §§ 3.102, 3.159, 17.52, 17.53, 
17.54, 17.120, 17.121, 17.130, 17.1000, 17.1001, 17.1002, 
17.1003 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, obtaining a medical opinion.  38 U.S.C.A. 
§ 5103A. 

Initially, the Board notes that because the current claim is 
governed by the provisions of Chapter 71 of Title 38 of the 
United States Code, the VCAA and its implementing regulations 
are not applicable.  See Barger v. Principi, 
16 Vet. App. 132, 138 (2002); Lueras v. Principi, 
18 Vet. App. 435 (2004).  

Notwithstanding the above, the Board has reviewed the case 
for purposes of ascertaining that the claimant has had a fair 
opportunity to present argument and evidence in support of 
his claim for reimbursement of medical expenses and concludes 
that he has.  

Specifically, a review of the record on appeal shows that in 
the current appeal there is no issue as to providing an 
appropriate application form or completeness of the 
application.  

Next, the Board finds that written notice provided in April 
2008 and February 2009 would fulfill the provisions of 38 
U.S.C.A. § 5103(a).  Moreover, while 38 U.S.C.A. § 5103(a) 
notice was not provided to the claimant prior to the 
adjudication of the claim, the Board finds that providing the 
claimant with the above notice followed by a readjudication 
of the claim in the April 2008 statement of the case 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to the initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  
Moreover, the Board finds that even though the notice was 
inadequate under Dingess v. Nicholson, 19 Vet. App. 473 
(2006), this error is harmless because the claim is being 
denied and any issue regarding a disability rating and an 
effective date is moot.  Furthermore, even if the above 
letters did not provide adequate 38 U.S.C.A. § 5103(a) 
notice, the Board finds that this notice problem does not 
constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to 
understand what was needed to substantiate the claim after 
reading the above letters as well as the February 2008 
decision and the April 2008 statement of the case.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007); 
cert. granted sub nom. Peake v. Sanders, 76 U.S.L.W. 3654 
(U.S. June 16, 2008) (No. 07-1209); rev'd, Shinseki v. 
Sanders, 566 U.S. ____ (2009).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that the agency of original jurisdiction has 
obtained and associated with the claim's file all the records 
related to the Veteran's emergency room treatment at Fostoria 
Community Hospital on July 27, 2007.  The agency of original 
jurisdiction also obtained in March 2008 medical opinions 
which opinions are adequate to allow the Board to adjudicate 
the claim because they were provided after a review of the 
relevant private treatment records and VA records.  See 
38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The record also shows that in July 2009 the 
claimant had an opportunity to testify at a hearing before 
the undersigned.  

Accordingly, the Board finds that there are no identified, 
available, and pertinent evidence which is not currently part 
of the claim's file.  Hence, VA has fulfilled its duty to 
assist the claimant in the prosecution of his claim and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The Merits of the Claim

The Veteran claims that he is entitled to reimbursement of 
the medical expenses incurred at Fostoria Community Hospital 
on July 27, 2007, because a VA nurse told him he should 
obtain the treatment or he risked death.  It is also 
requested that the Veteran be afforded the benefit of the 
doubt. 

Prior Authorization

If VA facilities are not capable of furnishing hospital care 
or medical services, VA may contract with a non-VA facility 
in order to provide the required care.  38 U.S.C.A. §§ 1703, 
1710.  Non-VA care may be paid for by VA if VA authorizes the 
care in advance pursuant to 38 C.F.R. § 17.54.  38 C.F.R. 
§§ 17.52, 17.53.  That section provides, in pertinent part, 
that:

[t]he admission of a [V]eteran to a non-
[VA] hospital at [VA] expense must be 
authorized in advance.  In the case of an 
emergency which existed at the time of 
admission, an authorization may be deemed 
a prior authorization if an application, 
whether formal or informal, by telephone, 
telegraph or other communication, made by 
the [V]eteran or by others in his or his 
behalf is dispatched to the [VA] . . . 
within 72 hours after the hour of 
admission . . . (Emphasis added)

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

As reported above, the Veteran claims that a VA nurse told 
him to go to a private emergency room for treatment because 
of the problems he was having breathing or else he would risk 
death.  In support of this claim, the Veteran provided his 
testimony at a personal hearing and a number of writings to 
VA in which he reiterated these claims. 

On the other hand, a July 27, 2007, VA document entitled 
"Prime Care Telephone Contact" specifically noted that at 
13:52 the Veteran called complaining of labored breathing and 
reported that he felt like he was filling up with fluid.  It 
thereafter recorded the fact that the VA nurse, after 
speaking with a VA physician, notified the Veteran that he 
was to seek evaluation and treatment at an urgent care 
facility either at the Dayton VA Medical Center "or locally 
with out of pocket expense to himself.  It was further noted 
that the Veteran "voiced understanding and agreement of this 
plan." 

The Board finds that it must give more evidentiary weight to 
a July 27, 2007, VA document entitled "Prime Care Telephone 
Contact" version of the events leading up to the Veteran 
receiving private medical care from Fostoria Community 
Hospital on July 27, 2007, because VA's version was supported 
by the notes found in the VA treatment records which were 
generated just a little over an hour before he sought 
treatment at Fostoria Community Hospital emergency room at 
approximately 3:00 p.m. as opposed to Veteran's latter 
remembered versions of these events.  Evans, supra. 

Furthermore, the Board observes that the Court of Appeals for 
Veterans Claims (Court) has held that the advice of a health 
care provider to go to a non-VA facility is not the type of 
authorization contemplated in the regulation; rather, 
specific formalities must be complied with.  38 C.F.R. § 
17.54 (2008); See also Smith (Thomas) v. Derwinski, 2 Vet. 
App. 378 (1992).  Accordingly, the preponderance of the 
evidence is against the claim that the Veteran received prior 
authorization for his private treatment.  

Moreover, the Veteran does not claim and the record does not 
show that he or anyone acting on this behalf sought post-
treatment authorization from VA within the meaning of 
38 C.F.R. § 17.54 (i.e., within 72 hours) and, if so, 
authorization was given.  

Accordingly, the Board finds that preponderance of the 
evidence is against the claim of entitlement to reimbursement 
because of prior authorizations.  38 C.F.R. §§ 17.52, 17.53, 
17.54.  Therefore, the Veteran may recover the expenses 
associated with such treatments only if he qualifies for 
payment or reimbursement of unauthorized medical expenses 
under the provisions of 38 U.S.C.A. § 1728 and 38 C.F.R. 
§ 17.120.

Unauthorized Medical Expenses

Initially, the Board notes that the laws and regulations 
governing reimbursement of unauthorized medical expenses 
under the provisions of 38 U.S.C.A. § 1728 and 38 C.F.R. 
§ 17.120 changed during the pendency of the appeal.  See 
VETERANS' MENTAL HEALTH AND OTHER CARE IMPROVEMENTS ACT OF 
2008, Pub. L. 110-387, October 10, 2008, 122 Stat 4110.  
However, under both the old and new laws and regulations the 
Veteran, in order to be entitled to payment or reimbursement 
of unauthorized medical expenses incurred at a non-VA 
facility, must satisfy each of three regulatory conditions:  

(a) [The c]are or services . . . were 
rendered . . .
(1) [For a]n adjudicated service-
connected disability[;] 
(2) [For] a non-service-connected 
disability associated with and held 
to be aggravating an adjudicated 
service-connected disability[;] 
(3) [For a]ny disability of a 
[V]eteran if the [V]eteran has a 
total disability permanent in nature 
resulting from a service-connected 
disability . . . [; or]
(4) [For a]ny illness, injury, or 
dental condition of a [V]eteran who 
- 
(A) is a participant in a vocational 
rehabilitation program (as defined 
in section 3101(9) of this title); 
and
(B) is medically determined to have 
been be in need of care or treatment 
. . .; and

(b) . . . emergency treatment not 
previously authorized were rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health; and

(c) . . . VA or other Federal facilities 
were not feasibly available, and an 
attempt to use them beforehand or obtain 
prior VA authorization for the services 
required would not have been reasonable, 
sound, wise, or practicable, or treatment 
had been or would have been refused . . .

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 (Emphasis added).  
Failure to satisfy any one of the above criteria precludes VA 
from paying or reimbursing unauthorized private medical 
expenses.

With the above laws and regulations in mind, the Board notes 
that the Veteran and his representative allege that the 
treatment the claimant obtained at Fostoria Community 
Hospital on July 27, 2007, was rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health.  However, on two occasions in March 2008 
VA obtained medical opinions from healthcare professionals as 
to whether his treatment was obtained in an emergency 
situation and both healthcare professionals opined that it 
was not.  In fact, July 27, 2007, treatment records from 
Fostoria Community Hospital both noted that the Veteran 
reported that he had had a problem with "mild" shortness of 
breath for "several weeks," and the examiner at that time 
opined that he was in "no acute distress."  These opinions 
are not contradicted by any other medical opinion of record.  
See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may 
only consider independent medical evidence to support its 
findings and is not permitted to base decisions on its own 
unsubstantiated medical conclusions).  

While the Veteran is competent and credible to give evidence 
about what he sees and feels and his representative and 
friend are competent and credible to give evidence about what 
they see, such as the reports by the claimant of having 
difficulty breathing, being dizzy, and being sweaty and 
statements by a friend that the Veteran was gasping for 
breath, they are not competent to provide an opinion as to 
whether a problem the claimant was experiencing was a 
"medical emergency of such nature that delay would have been 
hazardous to life or health" because such an opinion 
requires medical expertise which they do not have.  See 
Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); 
Charles v. Principi, 16 Vet. App. 370 (2002).  While the 
Veteran testified that his friend used to drive an ambulance, 
nothing found in the record supports his bare-boned claims 
that this past job made him a healthcare professional.  See 
Black v. Brown, 10 Vet. App. 279, 284 (1997); request denied, 
10 Vet. App. 279 (1997); reconsideration denied, 
11 Vet. App. 15 (1998); appeal dismissed, 185 F.3d 884 (Fed. 
Cir. 1999) (holding that a registered nurse's opinion 
regarding the etiology of the Veteran's disability was not 
probative medical evidence because the nurse was the 
Veteran's wife, she did not have special knowledge regarding 
the veteran's disease process, and she had never participated 
in his treatment).  Therefore, the Board finds more competent 
the uncontradicted medical opinions of record which concluded 
that the treatment the Veteran received at this time was not 
given in a medical emergency.  Evans, supra.

Accordingly, because the failure to satisfy any one of the 
above criteria precludes VA from paying or reimbursing of 
these private medical expenses, the Board finds that the 
preponderance of the evidence is against the claim for 
payment or reimbursement of unauthorized medical expenses 
under the provisions of 38 U.S.C.A. § 1728 and 38 C.F.R. 
§ 17.120.  Therefore, the Veteran may recover the expenses 
associated with such treatments only if he qualifies for 
payment or reimbursement under the provisions of The Veterans 
Millennium Health Care and Benefits Act.

Veterans Millennium Health Care and Benefits Act

The Veterans Millennium Health Care and Benefits Act provides 
payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1003.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106- 177, 
and is referred to as the "Millennium Bill Act."

The Veterans Millennium Health Care and Benefits Act was 
enacted on November 30, 1999, and took effect 180 days after 
the date of enactment, i.e., on May 29, 2000.  See Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA 
interim final rule implementing the new statute provides that 
its effective date is May 29, 2000, and that VA would make 
retroactive payments or reimbursements for qualifying 
emergency care furnished on or after that date.  See 66 Fed.  
Reg. 36,467 (2001).  In this case, the service rendered 
occurred after the effective date of the "Millennium Bill 
Act."  Therefore, it is potentially applicable to the current 
appeal.

In this regard, the Veterans Millennium Health Care and 
Benefits Act provides general authority for reimbursement for 
the reasonable value of emergency treatment furnished in a 
non-Department facility to those Veterans who are active  
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and are not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008.  

Moreover, even thought the laws and regulations governing 
reimbursement of medical expenses under the Veterans 
Millennium Health Care and Benefits Act also changed during 
the pendency of the appeal (see VETERANS' MENTAL HEALTH AND 
OTHER CARE IMPROVEMENTS ACT OF 2008, Pub. L. 110-387, October 
10, 2008, 122 Stat 4110), under both the old and new laws and 
regulations the Veteran, in order to be eligible for payment 
or reimbursement for emergency services for non-service 
connected conditions in non-VA facilities, must show that his 
treatment satisfies all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have  reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health;

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson;

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
Veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the  time the 
Veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the Veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The Veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The Veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment;

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the Veteran or 
provider against a third party for 
payment of such treatment; and

(i) The Veteran is not eligible for 
reimbursement under 38 U.S.C.A. § 1728 
for the emergency treatment provided.

See 38 C.F.R. § 17.1002 (Emphasis added).  Failure to satisfy 
any one of the above criteria precludes VA from paying or 
reimbursing unauthorized private medical expenses.

With the above laws and regulations in mind, the Board notes 
that the Veteran and his representative allege, as reported 
above, that the treatment the claimant obtained at Fostoria 
Community Hospital on July 27, 2007, was for treatment of a 
condition of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health.  However, as reported above, VA healthcare 
professionals on two occasions in March 2008 opined, after a 
review of the relevant records, that his treatment was not 
obtained in an emergency situation.  With respect to whether 
a prudent layperson would have reasonably expected that a 
delay in seeking medical attention would be hazardous, the 
Board again notes that the contemporaneous treatment records 
describe the Veteran as having a problem with "mild" 
shortness of breath for "several weeks." Furthermore, the 
physician that treated him observed that the Veteran was in 
"no acute distress."  These opinions are not contradicted 
by any other medical opinion of record.  See Colvin, supra.  
As noted above, the Board has found that these medical 
records are of greater probative value that the later 
statements from the Veteran and his friend.  The Board finds 
that the Veteran's assertions that his medical condition was 
of such severity that a prudent person would conclude that a 
delay in medical treatment would pose a hazard to his life or 
health are not supported by the contemporaneous treatment 
records which show that his condition was mild and that he 
was in no distress.  

Accordingly, because the failure to satisfy any one of the 
above criteria precludes VA from paying or reimbursing of 
these medical expenses, the preponderance of the evidence is 
against the claim for payment or reimbursement of 
unauthorized medical expenses under the provisions of The 
Veterans Millennium Health Care and Benefits Act.  See 38 
C.F.R. § 17.1002.

Conclusion

While the Board is sympathetic to the appellant's arguments, 
we are bound by the criteria set forth above, and a review of 
all the potentially applicable laws and regulations does not 
reveal a provision under which payment or reimbursement of 
the medical expenses in question may be made by VA.  38 
U.S.C.A. §§ 1703, 1710, 1725, 1728.  Moreover, the Board is 
without authority to grant benefits simply because it might 
perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 
7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  The Board further observes that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing, Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to payment or reimbursement of private medical 
expenses incurred as a result of private treatment at 
Fostoria Community Hospital on July 27, 2007, is denied.


____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


